                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                          Case No. 19-03048-03-CR-S-BCW

JEREMY YOUNG HUTCHINSON,

                       Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri, represented by United States Attorney Timothy A. Garrison

and Assistant United States Attorney Steven M. Mohlhenrich, and the Public Integrity Section of

the U.S. Department of Justice, Criminal Division, represented by Acting Chief AnnaLou Tirol and

Trial Attorney Marco A. Palmieri (otherwise referred to as “the Government” or “the United

States”), and the defendant, Jeremy Young Hutchinson (“the defendant”), represented by Nathan J.

Muyskens, Esq., and Timothy Dudley, Esq. The defendant understands and agrees that this plea

agreement does not bind any other federal, state or local prosecution authority or any other

government agency, unless otherwise specified in this agreement or any addendum thereto.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

Count 1 of the First Superseding Indictment (“the Indictment”), charging him with a violation of

Title 18, United States Code, Section 371, that is, Conspiracy. The defendant also agrees to

forfeit to the United States the property described in the Forfeiture Allegation of the Indictment.



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 1 of 25
By entering into this plea agreement, the defendant admits that he knowingly committed this

offense, and is, in fact, guilty of this offense.

        3.      Settlement of Charges in Other Districts. This plea agreement is part of a “global”

settlement of criminal investigations and prosecutions of the defendant in three districts: the

Western District of Missouri, the Western District of Arkansas, and the Eastern District of

Arkansas. While the charging and plea documents in each district set forth the details of the

defendant’s pleas in those districts, the essential terms of the agreement include this plea agreement,

any supplement or addendum to this plea agreement that may exist, and the following:

                a.      In United States v. Bontiea Bernedette Goss, et al., Western District
        of Missouri case number 19-03048-01/03-CR-S-BCW, defendant Hutchinson will
        plead guilty to Count 1 of the First Superseding Indictment, charging him with a
        violation of Title 18, United States Code, Section 371, that is, conspiracy, and will
        admit the Forfeiture Allegation of the First Superseding Indictment.

                b.     In the Western District of Arkansas, defendant Hutchinson will
        waive indictment and consent to the filing of a felony information charging one
        count of conspiracy to commit federal funds bribery, in violation of Title 18, United
        States Code, Sections 371 and 666(a)(1)(B).

                c.      In United States v. Jeremy Young Hutchinson, Eastern District of
        Arkansas case number 4:18-CR-00450-KGB, defendant Hutchinson will plead
        guilty to Count 9 of the indictment, that is, to one count of willfully making and
        subscribing to a false income tax return, in violation of Title 26, United States Code,
        Section 7206(1).

                d.     The United States Attorneys for the Eastern District of Arkansas and
        Western District of Arkansas have agreed to approve defendant Hutchinson’s
        request for the transfer of his Western District of Arkansas Case to the Eastern
        District of Arkansas for his guilty plea and sentencing, pursuant to Rule 20 of the
        Federal Rules of Criminal Procedure.

                e.      While the plea agreements in each district may contain stipulations
        regarding United States Sentencing Guidelines calculations, the parties retain the
        right to argue for any lawful sentence, including an upward or downward departure
        or variance from the Sentencing Guidelines.



                                                    2



         Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 2 of 25
              f.      Based upon evidence in their possession at this time, as a part of the
       plea agreements, Western District of Missouri, Eastern District of Arkansas,
       Western District of Arkansas, and the Public Integrity Section of the U.S.
       Department of Justice, Criminal Division, agree to bring no further charges related
       the defendant’s known criminal conduct for which they have venue, and at
       sentencing will dismiss as to this defendant the counts of the relevant indictments
       to which the defendant has not pleaded guilty.

       4.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offense to which the defendant is pleading guilty are as follows:

               A.     Persons and Entities

               Defendant JEREMY YOUNG HUTCHINSON (“HUTCHINSON”) served
       as a Senator in the Arkansas Senate from 2011 to 2018. HUTCHINSON was also
       an attorney during all times material to this Plea Agreement.

               Preferred Family Healthcare, Inc. (“PFH”) was a Missouri nonprofit
       corporation headquartered at 1111 South Glenstone Avenue, in Springfield, Greene
       County, Missouri, within the Western District of Missouri. PFH and its subsidiaries
       provided a variety of services to individuals in Missouri and Arkansas, including
       mental and behavioral health treatment and counseling, substance abuse treatment
       and counseling, employment assistance, aid to individuals with developmental
       disabilities, and medical services. Originally, and for most of its existence, PFH
       was known as Alternative Opportunities, Inc. (“AO”), a Missouri nonprofit
       corporation formed on December 3, 1991. Effective May 1, 2015, AO merged with
       Preferred Family Healthcare, Inc., of Kirksville, Missouri, with the merged entity
       retaining the PFH name and corporate charter. (Hereinafter, “the Charity” shall
       refer to the entity known as Preferred Family Healthcare, Inc., after April 30, 2015,
       and Alternative Opportunities, Inc., prior to May 1, 2015.)

              Bontiea Bernedette Goss (“B. Goss”) was the Charity’s Chief Operating
       Officer, and served as the chief administrator over personnel in all programs and
       services.

              Tommy Ray Goss, also known as Tom Goss (“T. Goss”) was the Charity’s
       Chief Financial Officer.

              Milton Russell Cranford, also known as “Rusty” Cranford (“Cranford”),
       was a lobbyist registered with the Arkansas Secretary of State. Cranford served as
       a high ranking executive with the Charity helping to oversee the Charity’s
       operations in the state of Arkansas.



                                                3



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 3 of 25
       Robin Raveendran (“Raveendran”) worked for the Charity from 2014 until
2017. During his employment with the Charity, Raveendran held the titles of
Executive Vice President, Director of Operations, and Analyst. Prior to his
employment with the Charity, Raveendran was employed by the state of Arkansas
as Director of Program Integrity for the Arkansas Department of Human Services,
Division of Medical Services, and then as Business Operations Manager with the
Office of the Medicaid Inspector General.

        Alliance for Health Improvement, also known as Alliance for Health Care,
also known as Alliance for Health Care Improvement (“Alliance”) was a private
association formed in early 2014 by Raveendran, Cranford, and HUTCHINSON,
to advocate for issues relevant to health care providers at the Arkansas state
legislature and in state departments. In 2014, 2015, and 2016, the Charity made
$25,000 annual dues payments to Alliance even when other providers only paid
annual membership dues of $5,000 and $10,000. HUTCHINSON, Cranford, and
Raveendran received income directly from the membership dues paid by these
providers. On or about December 29, 2017, Raveendran registered Alliance for
Health Improvement as a nonprofit corporation with the Arkansas Secretary of
State.

        The Arkansas House consisted of 100 members (“Representatives” or
“legislators”), each elected from a specific electoral district from across the state.
The Arkansas Senate consisted of 35 members (“Senators” or “legislators”) each
representing a specific electoral district.

        An Arkansas Representative’s or Senator’s duties included, but were not
limited to: (a) investigating, studying, reporting, making recommendations, and
amending or substituting measures or matters related to the jurisdiction of the
House or Senate, or the Representative’s or Senator’s Committee; (b) scheduling
and holding public hearings and meetings, summoning witnesses, and hearing
testimony related to measures or matters within the jurisdiction of the House or
Senate, or the Representative’s or Senator’s Committee; (c) drafting, filing, and
voting on bills of law, resolutions, and substitute measures; and (d) appraising,
approving, and overseeing budgets and the appropriation of state monies, including
funds from the state of Arkansas’ General Improvement Fund (“GIF”).

        Article 19, Section 20 of the Arkansas Constitution required that all
Arkansas “Senators and Representatives, and all judicial and executive, State and
county officers, and all other officers, both civil and military, before entering on
the duties of their respective offices, shall take and subscribe to the following oath
of office: ‘I, ________, do solemnly swear (or affirm) that I will support the
Constitution of the United States and the Constitution of the State of Arkansas, and
that I will faithfully discharge the duties of the office of ________, upon which I



                                          4



 Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 4 of 25
am now about to enter.’” Arkansas House Representatives and Senators owe a
fiduciary duty to provide honest services to the state of Arkansas and its citizens.

        The Arkansas Department of Human Services (“ADHS”) was an agency of
the state of Arkansas that provided various services to individuals in the state of
Arkansas to include behavioral health services, which were provided through the
Division of Behavioral Health Services (“DBHS”). Among the services it
provided, DBHS administered a system of public mental health care and drug
prevention and treatment throughout Arkansas. These services were provided
through community mental health centers and specialty clinics which were
established to provide points of entry into the public mental health system across
the state of Arkansas.

        Between 2012 and 2015, ADHS attempted to implement different
healthcare initiatives in an attempt to increase accountability on healthcare
providers and to lower healthcare costs, while maintaining quality healthcare for
Arkansas citizens. Some of ADHS’s initiatives included, but were not limited to,
the following:

   •   The Color Scorecard or “Scorecard” ADHS initiative was designed to grade
       healthcare providers on the effectiveness of services that were being
       provided.

   •   The Youth Outcomes Questionnaire (“YOQ”) was a questionnaire that was
       designed to be given to child patients and their families in an effort to
       measure the effectiveness of healthcare services being provided. Under
       ADHS’s initiative, the results received from the YOQs by healthcare
       providers, like the Charity, would be a factor in decisions by ADHS on
       whether to renew Arkansas State contracts with healthcare providers.
       “Company G” was a rating company contracted by the state of Arkansas
       that was hired to administer the YOQ and “Scorecard” initiatives.

   •   Episodes of Care was a healthcare system designed to define specific
       treatment plans for particular clinical conditions or procedures based on best
       practices within the healthcare industry while still allowing physicians to
       treat the specific needs of patients. By encouraging providers to use the
       Episodes of Care system, ADHS sought to minimize excessive healthcare
       costs while still maintaining quality healthcare.

   •   Health Homes was a healthcare system designed to consolidate and
       coordinate mental and behavioral healthcare treatment, for applicable
       patients, into a single provider.




                                         5



 Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 5 of 25
        During each of the calendar years 2012 through 2017, Arkansas received
benefits in excess of $10,000 under federal programs involving grants, contracts,
subsidies, loans, guarantees, insurance, and other forms of federal assistance.

       B.      The Government’s Proof

        HUTCHINSON acknowledges and agrees that the United States could
prove the following facts and allegations at trial by competent evidence,
establishing beyond a reasonable doubt that he is guilty of Count 1 of the
Indictment:

               (1)   Object

       From 2012 until 2017, in Greene County, Missouri, in the Western District
of Missouri, and elsewhere, HUTCHINSON, B. Goss, T. Goss, Cranford, and
Raveendran, knowingly and unlawfully conspired, confederated, and agreed
together, and with each other, to corruptly give, offer, and agree to give, and for
HUTCHINSON to corruptly solicit, demand, and accept, anything of value to any
person, intending to influence and reward HUTCHINSON in connection with a
business, transaction, and series of transactions of the state of Arkansas involving
$5,000 or more, in violation of Title 18, United States Code, Sections 666(a)(1)(B)
and 666(a)(2).

               (2)   Manner and Means

        The manner and means by which the conspirators achieved and attempted
to achieve the objects of the conspiracy included:

   •   B. Goss, T. Goss, and Cranford caused the Charity to provide public
       officials, including HUTCHINSON, with travel and entertainment not
       reported on its IRS Forms 990, including hotel accommodations and use of
       the Charity’s luxury and recreational real estate.

   •   B. Goss and Cranford caused the Charity to hire HUTCHINSON and pay
       him a monthly retainer, in exchange for HUTCHINSON agreeing to take,
       and taking, legislative and official action favorable to the Charity, B. Goss,
       T. Goss, and Cranford.

   •   B. Goss, Cranford and Raveendran caused the Charity to pay Charity funds
       to Alliance, and then directed Alliance funds to HUTCHINSON, in
       exchange for HUTCHINSON agreeing to take, and taking, legislative and
       official action favorable to the Charity, B. Goss, T. Goss, Cranford, and
       others.



                                         6



 Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 6 of 25
   •   In exchange for the things of value provided by B. Goss, T. Goss, Cranford,
       Raveendran, and the Charity, HUTCHINSON agreed to take, and did take,
       favorable legislative and official action on behalf of the Charity, B. Goss,
       T. Goss, Cranford and others, including but not limited to: holding up
       agency budgets; initiating legislative audits; sponsoring, filing, and voting
       for legislation, including shell bills; and pressuring and advising other
       public officials to perform official action on behalf of the Charity, B. Goss,
       T. Goss, Cranford, and others.

   •   B. Goss, T. Goss, Cranford, Raveendran, and HUTCHINSON concealed,
       covered up, and falsified evidence of their theft, embezzlement, and
       intentional misapplication of the Charity’s funds, and their payment and
       acceptance of bribes by falsely describing such unlawful payments as being
       solely for attorney’s fees and legal retainers.

              (3)   Overt Acts

       In furtherance of the conspiracy, and to accomplish its objects,
HUTCHINSON, B. Goss, T. Goss, Cranford, and Raveendran, committed the
following overt acts, among others, in the Western District of Missouri and
elsewhere:

   B. Goss, T. Goss, and Cranford Offered and Gave Things of Value to
   HUTCHINSON

   •   From 2012 to 2017, B. Goss and Cranford offered and gave, directly and
       indirectly, cash; checks; wire transfers; retainers; attorney’s fees; and
       professional referrals to HUTCHINSON in exchange for HUTCHINSON
       taking legislative and official action favorable to the Charity, Cranford,
       Cranford Clients, and others, including but not limited to, holding up agency
       budgets; requesting legislative audits; sponsoring, filing, amending, and
       voting on legislation; and supporting the award of GIF funds to the Charity,
       Cranford clients, and others.

   •   On March 19, 2013, T. Goss e-mailed Cranford, stating, in part, “Rusty I
       have the tickets and hotel for the Senator.” The e-mail referred to
       HUTCHINSON.

   •   Between in or about January 2013 and in or about March 2013, Cranford
       assisted and facilitated the hiring of HUTCHINSON by the Charity, by in
       or about February 2013, arranging for a meeting between B. Goss and
       HUTCHINSON to discuss his hiring by the Charity.




                                         7



 Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 7 of 25
 •   In or about March 2013, Cranford met with B. Goss and discussed the
     potential hiring of HUTCHINSON by the Charity. Cranford and B. Goss
     specifically discussed hiring HUTCHINSON, in part, because of his status
     as an Arkansas Senator and because of the favorable legislative and official
     acts HUTCHINSON could perform on behalf of the Charity.

 •   In or about April 2013, as a benefit to HUTCHINSON, B. Goss caused the
     Charity to hire HUTCHINSON, purportedly to provide legal services, at the
     rate of $7,500 a month. In or about May 2014, and until in or about 2017,
     B. Goss caused the Charity to pay HUTCHINSON $9,000 per month. In
     total, HUTCHINSON was paid more than $350,000 in Charity funds.

 •   In or about 2013, T. Goss and Cranford offered and facilitated the giving of
     Charity-paid-for hotel rooms for the purpose of attending Major League
     Baseball games to HUTCHINSON, which he accepted.

 •   In or about 2015, “Accounting Firm A” conducted its annual audit of the
     Charity. In response to questions from Accounting Firm A, “Employee F”
     e-mailed T. Goss on October 21, 2015, the following:

            Auditors want to send a legal letter to Jeremy Hutchinson to
            confirm no pending or threatening litigation with PFH that
            could be potential liability. This is standard practice for the
            auditors and we send them to multiple law firm[s]. They are
            looking for a contact email for Jeremy for him to prepare the
            letter; however his phones are disconnected? Do you all have
            an email address for him they can send the confirmation to?

     To conceal the conspiracy and fraudulent scheme, and specifically that
     HUTCHINSON was being paid, in part, in exchange for taking favorable
     legislative and official action, T. Goss responded on the same day, October
     21, 2015: “[Cranford] will. [HUTCHINSON] doesn't work for us in a legal
     capacity though. He is a consultant. There is no need for the letter since he
     doesn't provide legal services.”

 •   To conceal the unlawful nature of the payments to HUTCHINSON, on
     July 5, 2016, HUTCHINSON and B. Goss executed an engagement letter
     between HUTCHINSON and the Charity, which states HUTCHINSON
     could not locate the original contract between HUTCHINSON and the
     Charity, which was false in that the post hoc engagement letter was created
     to make the payments to Hutchinson appear to be solely for attorney’s
     services. The same day, B. Goss sent an e-mail to attorneys retained by the
     Charity in relation to the investigation by federal law enforcement officials,
     and stated, amongst other things, that the original engagement letter


                                       8



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 8 of 25
     between the Charity and HUTCHINSON could not be located and attached
     the July 5, 2016, engagement letter.

 Cranford and Raveendran Paid Charity Funds to HUTCHINSON through
 Alliance

 •   Though no corporate entity by the name of ALLIANCE FOR
     HEALTHCARE IMPROVEMENT was incorporated by Raveendran at the
     time, on or about April 2, 2014, Raveendran opened an account in the name
     “ALLIANCE HEALTH CARE IMPR” at Arkansas Employees Federal
     Credit Union in Little Rock, Arkansas (“the Alliance account”), as the sole
     signatory, and deposited check #042742 from the Charity for $25,000 into
     that account.

 •   On or about April 16, 2015, check #055272, drawn on the Charity’s MNB
     account ending 8747, in the amount of $25,000, was issued to “ALLIANCE
     FOR HEALTH IMPROVEM[E]NT.” On or about April 17, 2015,
     Raveendran deposited this check into the Alliance account.

 •   On or about April 17, 2015, Raveendran issued check #1014, dated April
     18, 2015, in the amount of $8,125, drawn on the Alliance account, to
     HUTCHINSON. On or about the same day, HUTCHINSON deposited the
     check into his Arvest Bank account ending 7635.

 •   On or about January 27, 2016, check #67259, in the amount of $25,000, was
     issued to “ALLIANCE FOR HEALTH IMPROVEM[E]NT” from the
     Charity’s account at OakStar Bank ending in 3560.

 •   On or about December 29, 2017, Raveendran registered Alliance for Health
     Improvement with the Arkansas Secretary of State as a nonprofit
     corporation.

 In Exchange for monetary payments to him and other things of value,
 HUTCHINSON Agreed to Take, and Did Take, Favorable Legislative and
 Official Action on Behalf of Raveendran, the Charity, B. Goss, T. Goss,
 Cranford, and Others

                              SB 932 and HB 1540

 •   On or about March 4, 2015, Raveendran sent an e-mail from his Alliance e-
     mail account to HUTCHINSON and Cranford stating:




                                      9



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 9 of 25
             Hi Jeremy

             We need to file a shell bill to take care of this issue, it may
             be possible we should be able to work this out with
             Workforce, however, ju[s]t to protect us we want to a shell
             bill.

             Let me know if you need additional information.

             Thanks

      The body of the e-mail contained a summary analysis of the issues
      surrounding the legal definition of an “independent contractor” and
      “employee” in Arkansas. It also suggested a specific revision to Arkansas
      Code Annotated § 11-10-210(e) to remedy the issues in a manner favorable
      to healthcare providers.

  •   On or about March 7, 2015, HUTCHINSON filed Senate Bill 932 (“SB
      932”) in the 90th General Assembly Regular Session in 2015. The bill was
      a shell bill entitled “An Act to Amend the Law Concerning the Definition
      of ‘Independent Contractor’; and for Other Purposes.”

  •   House Bill 1540 (“HB 1540”), filed later in March 2015, contained
      statutory language advantageous to the providers, like the Charity and other
      members of Alliance, similar to that proposed by Raveendran in his March
      4, 2015, e-mail to HUTCHINSON. On or about March 26, 2015,
      HUTCHINSON voted in favor of HB 1540.

                         Other Legislative and Official Acts

  •   Between in or about 2014 and in or about 2015, the Arkansas Department
      of Human Services (“ADHS”) attempted to implement different healthcare
      initiatives including, but not limited to, the Episodes of Care (collectively,
      the “ADHS Initiatives”). B. Goss, T. Goss, Cranford, Raveendran and
      others believed ADHS Initiatives, like the Episodes of Care, would
      negatively impact the Charity and others by increasing costs to the Charity
      and by limiting the amount of revenue the Charity and others would be able
      to make.

  •   Between in or about 2014 and in or about 2015, because HUTCHINSON
      was being paid money from Alliance and the Charity, through Alliance,
      HUTCHINSON, through Raveendran’s direction, agreed to: (1) promote
      the Charity’s, Alliance’s, and others’ position on the ADHS Initiatives,
      including the Episodes of Care, in the Arkansas legislature, including, but


                                       10



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 10 of 25
       not limited to, in committees, task force meetings, or with other legislators
       to the extent he was able; and (2) advise, pressure, and persuade other
       Arkansas legislators to support the Charity’s, Alliance’s, and others’
       position on the ADHS Initiatives, including the Episodes of Care, including
       persuading the Arkansas House and Senate leadership to review proposals
       by the Alliance and to support them through legislative and official action.

       C.      Defendant’s Plea to Count 1

       HUTCHINSON admits and acknowledges that from 2012 until 2017, in
Greene County, Missouri, in the Western District of Missouri, and elsewhere, he,
B. Goss, T. Goss, Cranford, and Raveendran, knowingly and unlawfully conspired,
confederated, and agreed together, and with each other, to corruptly give, offer, and
agree to give, and for HUTCHINSON to corruptly solicit, demand, and accept,
anything of value to any person, intending to influence and reward HUTCHINSON
in connection with a business, transaction, and series of transactions of the state of
Arkansas involving $5,000 or more, in violation of Title 18, United States Code,
Sections 371, 666(a)(1)(B), and 666(a)(2).

        HUTCHINSON specifically acknowledges that he understood B. Goss
hired him as outside counsel for the Charity primarily because of his position as an
elected public official, that B. Goss, Cranford, and Raveendran repeatedly asked
him to move the Charity’s agenda forward in the Arkansas Senate, and that as part
of his arrangement with the Charity, HUTCHINSON, at the direction of B. Goss,
Cranford, and Raveendran, pushed the Charity’s agenda forward via official acts
such as holding up agency budgets and drafting and voting on legislation, including
amendments.

         HUTCHINSON further admits and acknowledges that to legitimize and
conceal this arrangement, he performed legal work for the Charity during the time
of this financial arrangement. While some of this legal work was in fact completed,
HUTCHINSON would have never been hired as the Charity’s counsel had it not
been for his official position. HUTCHINSON further admits and acknowledges
that the July 5, 2016 “engagement letter” he and B. Goss executed was intended to
conceal the unlawful nature of the payments to HUTCHINSON by making the
payments to Hutchinson appear to be solely for attorney’s services, when in truth
and in fact a significant purpose of the payments was to influence and reward
HUTCHINSON for his official actions benefitting the Charity.

       D.      Defendant’s Admission of the Forfeiture Allegation

        From 2012 until 2017, HUTCHINSON received funds and other things of
value from the Charity, B. Goss, T. Goss, Cranford, Raveendran, and the Alliance,
in order influence and reward him in connection with a business, transaction, and


                                         11



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 11 of 25
       series of transactions of the state of Arkansas. HUTCHINSON agrees to the entry
       of a forfeiture money judgement against him in an amount to be determined in
       connection with the sentencing of this matter, which amount the parties reserve the
       right to litigate.

       5.        Use of Factual Admissions and Relevant Conduct. The defendant acknowledges,

understands and agrees that the admissions contained in paragraph 3 and other portions of this plea

agreement will be used for the purpose of determining his guilt and advisory sentencing range under

the United States Sentencing Guidelines (“U.S.S.G.”), including the calculation of the defendant’s

offense level in accordance with U.S.S.G. § 1B1.3(a)(2).            The defendant acknowledges,

understands and agrees that all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the charge

to which he is pleading guilty.

       6.        Statutory Penalties. The defendant understands that, upon his plea of guilty to

Count 1 of the Indictment, charging him with violation of 18 U.S.C. § 371, that is, Conspiracy, the

maximum penalties the Court may impose are 5 years’ imprisonment, 3 years’ supervised release,

a fine of $250,000 (or twice the amount of the gross gain or gross loss, whichever is greater), an

order of restitution, and a $100 mandatory special assessment, which must be paid in full at the time

of sentencing. The defendant further understands that this offense is a Class D felony.

       7.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     In determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable.”




                                                12



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 12 of 25
       b.     The Court will determine the defendant’s applicable Sentencing
Guidelines range at the time of sentencing.

       c.      In addition to a sentence of imprisonment, the Court may impose a
term of supervised release of up to three years; the Court must impose a period of
supervised release if a sentence of imprisonment of more than one year is imposed.

        d.      If the defendant violates a condition of his supervised release, the
Court may revoke his supervised release and impose an additional period of
imprisonment of up to two years without credit for time previously spent on
supervised release. In addition to a new term of imprisonment, the Court also may
impose a new period of supervised release, the length of which cannot exceed three
years, less the term of imprisonment imposed upon revocation of the defendant’s
first supervised release.

       e.      The Court may impose any sentence authorized by law, including a
sentence that is outside of, or departs from, the applicable Sentencing Guidelines
range.

        f.     Any sentence of imprisonment imposed by the Court will not allow
for parole.

       g.     The Court is not bound by any recommendation regarding the
sentence to be imposed or by any calculation or estimation of the Sentencing
Guidelines range offered by the parties or the United States Probation Office.

        h.     The defendant may not withdraw his guilty plea solely because of the
nature or length of the sentence imposed by the Court.

        i.    The defendant agrees that the United States may institute civil,
judicial or administrative forfeiture proceedings against all forfeitable assets in
which the defendant has an interest, and that he will not contest any such forfeiture
proceedings.

         j.     The defendant agrees to forfeit all interests he owns or over which he
exercises control, directly or indirectly, in any asset that is subject to forfeiture to
the United States either directly or as a substitute for property that was subject to
forfeiture but is no longer available for the reasons set forth in 21 U.S.C. § 853(p)
(which is applicable to this action pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c). With respect to any asset which the defendant has agreed to
forfeit, the defendant waives any constitutional and statutory challenges in any
manner (including direct appeal, habeas corpus, or any other means) to any forfeiture
carried out in accordance with this plea agreement on any grounds, including that



                                          13



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 13 of 25
       the forfeiture constitutes an excessive fine or punishment under the Eighth
       Amendment to the United States Constitution.

               k.      The defendant agrees to fully and truthfully disclose the existence,
       nature and location of all assets forfeitable to the United States, either directly or as
       a substitute asset, in which he and his co-conspirators have or had any direct or
       indirect financial interest, or exercise or exercised control, directly or indirectly,
       during the period from 2012 to the present. The defendant also agrees to fully and
       completely assist the United States in the recovery and forfeiture of all such
       forfeitable assets.

               l.     The defendant agrees to take all necessary steps to comply with the
       forfeiture matters set forth herein before his sentencing.

               m.     Within 10 days of the execution of this plea agreement, at the request
       of the USAO, the defendant agrees to execute and submit: (1) a Tax Information
       Authorization form; (2) an Authorization to Release Information; (3) a completed
       financial disclosure statement; and (4) copies of financial information that the
       defendant submits to the U.S. Probation Office. The defendant understands that the
       United States will use the financial information when making its recommendation
       to the Court regarding the defendant’s acceptance of responsibility.

       8.      Government’s Agreements. Based upon evidence in its possession at this time, the

United States, as part of this plea agreement, agrees not to bring any additional charges against the

defendant for any federal criminal offenses related to the crimes charged in the Indictment for which

it has venue and which arose out of the defendant’s conduct described above. Additionally, the

United States Attorney for the Western District of Missouri agrees to dismiss as to HUTCHINSON

only, Counts 2 through 4, 8, 13 through 17, 19, and 20 of the First Superseding Indictment, and the

original Indictment in its entirety, at sentencing.

       The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the Person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States has no knowledge.



                                                  14



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 14 of 25
       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation of

the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the United States elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       9.      Preparation of Presentence Report. The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of the offense

conduct. This may include information concerning the background, character and conduct of the

defendant, including the entirety of his criminal activities. The defendant understands these

disclosures are not limited to the count to which he has pleaded guilty. The United States may

respond to comments made or positions taken by the defendant or the defendant’s counsel, and to

correct any misstatements or inaccuracies. The United States further reserves its right to make any

recommendations it deems appropriate regarding the disposition of this case, subject only to any

limitations set forth in this plea agreement. The United States and the defendant expressly reserve

the right to speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal

Rules of Criminal Procedure.




                                                15



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 15 of 25
       10.     Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his plea of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or agree

with, he will not be permitted to withdraw his plea of guilty.

       11.     Agreed Guidelines Applications. With respect to the application of the Sentencing

Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory in
       nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable.”

              b.      The applicable Guidelines section is U.S.S.G. § 2C1.1(a)(1), which
       provides for a base offense level of 14.

              c.      Pursuant to U.S.S.G. § 2C1.1(b)(1), a 2-level enhancement applies,
       because the offense involved more than one bribe.

              d.    Pursuant to U.S.S.G. § 2C1.1(b)(2), and U.S.S.G. § 2B1.1(b)(1), an
       enhancement will apply. Both the United States and the defendant reserve the
       right to advocate their respective positions regarding the amount of the
       enhancement.

              e.      Pursuant to U.S.S.G. § 2C1.1(b)(3), a 4-level enhancement applies,
       because the offense involved an elected public official.




                                                 16



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 16 of 25
        f.      The defendant has admitted his guilt and clearly accepted
responsibility for his actions, and has assisted authorities in the investigation or
prosecution of his own misconduct by timely notifying authorities of his intention
to enter a plea of guilty, thereby permitting the Government to avoid preparing for
trial and permitting the Government and the Court to allocate their resources
efficiently. Therefore, he is entitled to a three-level reduction pursuant to
§ 3E1.1(b) of the Sentencing Guidelines. The Government, at the time of
sentencing, will file a written motion with the Court to that effect, unless the
defendant (1) fails to abide by all of the terms and conditions of this plea agreement,
any supplement thereto, and his pretrial release; or (2) attempts to withdraw his
guilty plea, violates the law, or otherwise engages in conduct inconsistent with his
acceptance of responsibility.

        g.      The defendant appears to have a criminal history category of I. The
parties agree that the Court will determine his applicable criminal history category
after receipt of the presentence investigation report prepared by the United States
Probation Office.

        h.      The defendant understands that the estimate of the parties with
respect to the Guidelines computation set forth in the subsections of this paragraph
does not bind the Court or the United States Probation Office with respect to the
appropriate Guidelines levels. Additionally, the failure of the Court to accept these
stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
defendant with a basis to withdraw his plea of guilty.

         i.     The defendant understands that the Court may impose any sentence
authorized by law, including any sentence outside the applicable Guidelines range
that is not “unreasonable.” Both the United States and the defendant reserve the
right to argue for any lawful sentence, including a sentence outside the
Guidelines range.

        j.      The defendant consents to judicial fact-finding by a preponderance
of the evidence for all issues pertaining to the determination of the defendant’s
sentence, including the determination of any mandatory minimum sentence
(including the facts that support any specific offense characteristic or other
enhancement or adjustment), and any legally authorized increase above the normal
statutory maximum. The defendant waives any right to a jury determination beyond
a reasonable doubt of all facts used to determine and enhance the sentence imposed,
and waives any right to have those facts alleged in the Indictment. The defendant
also agrees that the Court, in finding the facts relevant to the imposition of sentence,
may consider any reliable information, including hearsay.

       k.     The defendant understands and agrees that the factual admissions
contained in paragraph 3 of this plea agreement, and any admissions that he will


                                          17



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 17 of 25
       make during his plea colloquy, support the imposition of the agreed upon Guidelines
       calculations contained in this agreement.

       12.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its subsections.

As to any other Guidelines issues, the parties are free to advocate their respective positions at the

sentencing hearing.

       13.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       14.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

               a.     oppose or take issue with any position advanced by the defendant at
       the sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charges in the Indictment;

               c.     oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed, and that the United States remains
       free on appeal or collateral proceedings to defend the legality and propriety of the
       sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.



                                                  18



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 18 of 25
       15.     Waiver of Constitutional Rights.              The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not be
       used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court may

ask him questions about the offense to which he pleaded guilty, and if the defendant answers those

questions under oath and in the presence of counsel, his answers may later be used against him in

a prosecution for perjury or making a false statement. The defendant also understands that he has

pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.




                                                 19



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 19 of 25
       16.     Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,
       except on grounds of (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

               b.      The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) a sentence imposed in excess of the
       statutory maximum. However, if the United States exercises its right to appeal the
       sentence imposed as authorized by 18 U.S.C. § 3742(b), the defendant is released
       from this waiver and may, as part of the Government’s appeal, cross-appeal his
       sentence as authorized by 18 U.S.C. § 3742(a) with respect to any issues that have
       not been stipulated to or agreed upon in this agreement.

       17.     Waiver of Venue. The defendant waives any challenge to venue in the Western

District of Missouri.

       18.     Discovery Waiver. The defendant waives the right to any further discovery or

disclosures of information not already provided at the time of the entry of the guilty plea, other than

information required to be disclosed under Federal Rule of Criminal Procedure 32(i)(2) and

exculpatory or impeachment information casting doubt upon sentencing factors.

       19.     Financial Obligations.       By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The Court may order restitution to the victims of the offense to
       which the defendant is pleading guilty. The defendant agrees that the Court may
       order restitution in connection with the conduct charged in any counts of the
       indictment which are to be dismissed and all other uncharged, related criminal
       activity.

              b.     The United States may use the Federal Debt Collection Procedures
       Act and any other remedies provided by law to enforce any restitution order that
       may be entered as part of the sentence in this case and to collect any fine.




                                                 20



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 20 of 25
         c.     The defendant will fully and truthfully disclose all assets and
property in which he has any interest, or over which the defendant exercises control,
directly or indirectly, including assets and property held by a spouse, nominee or
other third party. The defendant’s disclosure obligations are ongoing, and are in
force from the execution of this agreement until the defendant has satisfied the
restitution order in full.

        d.      Within ten (10) days of the execution of this plea agreement, at the
request of the USAO, the defendant agrees to execute and submit: (1) a Tax
Information Authorization form; (2) an Authorization to Release Information; (3)
a completed financial disclosure statement; and (4) copies of financial information
that the defendant submits to the U.S. Probation Office. The defendant understands
that the United States will use the financial information when making its
recommendation to the Court regarding the defendant’s acceptance of
responsibility.

        e.      At the request of the USAO, the defendant agrees to undergo any
polygraph examination the United States might choose to administer concerning
the identification and recovery of forfeitable assets and restitution.

        f.      The defendant hereby authorizes the USAO to obtain a credit report
pertaining to him to assist the USAO in evaluating the defendant’s ability to satisfy
any financial obligations imposed as part of the sentence.

        g.      The defendant understands that a Special Assessment will be
imposed as part of the sentence in this case. The defendant promises to pay the
Special Assessment of $100 by submitting a satisfactory form of payment to the
Clerk of the Court prior to appearing for the sentencing proceeding in this case.
The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
of this obligation at the time of sentencing.

       h.      The defendant certifies that he has made no transfer of assets or
property for the purpose of: (1) evading financial obligations created by this
Agreement; (2) evading obligations that may be imposed by the Court; or (3)
hindering efforts of the USAO to enforce such financial obligations. Moreover, the
defendant promises that he will make no such transfers in the future.

         i.     In the event the United States learns of any misrepresentation in the
financial disclosure statement, or of any asset in which the defendant had an interest
at the time of this plea agreement that is not disclosed in the financial disclosure
statement, and in the event such misrepresentation or nondisclosure changes the
estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
the United States may at its option: (1) choose to be relieved of its obligations under
this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,


                                          21



Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 21 of 25
       restitution and fines imposed by any criminal or civil judgment, and also collect
       100% (one hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the United
       States opts to be relieved of its obligations under this plea agreement, the
       defendant’s previously entered plea of guilty shall remain in effect and cannot be
       withdrawn.

       20.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       21.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims under

the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses arising

out of the investigation or prosecution of this matter.

       22.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally misleading,

incomplete or untruthful, or otherwise breaches this plea agreement, the United States will be

released from its obligations under this agreement. The defendant, however, will remain bound by

the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea agreement,

all statements made by him to law enforcement agents subsequent to the execution of this plea

agreement, any testimony given by him before a grand jury or any tribunal, or any leads from such

statements or testimony, shall be admissible against him in any and all criminal proceedings. The


                                                 22



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 22 of 25
defendant waives any rights that he might assert under the United States Constitution, any statute,

Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence,

or any other federal rule that pertains to the admissibility of any statements made by him subsequent

to this plea agreement.

       23.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of counsel,

and that counsel has fully advised him of his rights and obligations in connection with this plea

agreement. The defendant further acknowledges that no threats or promises, other than the

promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys, or any other party to induce him to enter his plea of guilty.

       24.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not be

enforceable against either party.

       25.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any




                                                 23



        Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 23 of 25
drafting errors or ambiguities are not to be automatically construed against either party, whether or

not that party was involved in drafting or modifying this agreement.

                                              TIMOTHY A. GARRISON
                                              United States Attorney, Western District of
                                              Missouri


Dated: 6/25/2019                         By: /s/ Steven M. Mohlhenrich
                                             STEVEN M. MOHLHENRICH
                                             Assistant United States Attorney


                                              ANNALOU TIROL
                                              Acting Chief, Public Integrity Section


Dated:    6/25/2019                      By: /s/ Marco A. Palmieri
                                             MARCO A. PALMIERI
                                             Trial Attorney




                                                24



         Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 24 of 25
       I have consulted with my attorneys and fully understand all of my rights with respect to the
offense charged in the Indictment. Further, I have consulted with my attorneys and fully understand
my rights with respect to the provisions of the Sentencing Guidelines. I have read this plea
agreement and carefully reviewed every part of it with my attorneys. I understand this plea
agreement and I voluntarily agree to it.


Dated:    6/25/2019                          /s/ Jeremy Young Hutchinson
                                             JEREMY YOUNG HUTCHINSON
                                             Defendant

        We are defendant Jeremy Young Hutchinson’s attorneys. We have fully explained to him
his rights with respect to the offense charged in the Indictment. Further, we have reviewed with
him the provisions of the Sentencing Guidelines that might apply in this case. We have carefully
reviewed every part of this plea agreement with him. To our knowledge, Jeremy Young
Hutchinson’s decision to enter into this plea agreement is an informed and voluntary one.


Dated:
                                             NATHAN J. MUYSKENS
                                             Attorney for Defendant


Dated:    6/25/2019                          /s/ Timothy Dudley
                                             TIMOTHY DUDLEY
                                             Attorney for Defendant




                                               25



         Case 6:19-cr-03048-BCW Document 58 Filed 07/08/19 Page 25 of 25
